UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 15, 2015 REXFORD INDUSTRIAL REALTY, INC. (Exact name of registrant as specified in its charter) Maryland 001-36008 46-2024407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11620 Wilshire Boulevard, Suite 1000, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310)966-1680 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. Note Purchase Agreement On July 16, 2015, Rexford Industrial Realty, Inc. (the “Company”), as guarantor, and its operating partnership, Rexford Industrial Realty, L.P (the “Operating Partnership”), as issuer, entered into a Note Purchase and Guarantee Agreement (the “Note Purchase Agreement”) with the purchasers named therein (the “Purchasers”).The Note Purchase Agreement provides for the private placement of $100 million of senior guaranteed notes, maturing on August 6, 2025, with a fixed annual interest rate of 4.29% (the “Notes”).The Notes are expected to be issued on August 6, 2015, subject to certain conditions.
